Appeal from an order of the County Court of Montgomery County (Tomlinson, J.), entered October 21,1980, which denied plaintiff’s motion for summary judgment. Lisa Bardascino, the 14-year-old daughter of defendant and John Bardascino, was hospitalized on two occasions in the Amsterdam Memorial Hospital. The total bill for services rendered was $948.55. When the father could not be located, the hospital commenced an action against defendant. After issue was joined, plaintiff moved for summary judgment. The only paper submitted in opposition to the motion was the affidavit of defendant’s attorney. County Court, finding triable issues of fact, denied the motion and this appeal ensued. Since we agree with the holdings of the Appellate Divisions of the First and Second Departments that sections 413 and 414 of the Family Court Act, and by inference section 32 of the Domestic Relations Law, dealing with parental support obligations, should not be declared constitutionally defective because they are sexually discriminatory, but, rather, should be read together so as to impose an equal obligation on both spouses for such support (Tessler v Siegel, 59 AD2d 846; Matter of Carter v Carter, 58 AD2d 438), we reverse the order below and direct the entry of an order for summary relief in favor of plaintiff. Further, the hearsay affidavit of defendant’s attorney is probatively valueless both procedurally and substantively in that it fails to surface any triable issue of fact. Order reversed, on the law, without costs, and motion by plaintiff for summary judgment granted. Mahoney, P.J., Sweeney, Kane, Casey and Weiss, JJ., concur.